DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 2, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Madsen on February 19, 2021.

The application has been amended as follows: 
Claim 17 line 2 change “a perfume composition comprising water” to --a perfume composition consisting essentially of water--

Claim 17 line 4 change “a composition comprising water” to --a composition consisting essentially of water--


Claims 1-11 and 13 are allowable. Claims 14-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an the restriction requirement between inventions of Groups I, II, III, IV, and V, as set forth in the Office action mailed on August 18, 2020, is hereby withdrawn and claims 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-11 and 14-17 are currently pending wherein claims 1-11 and 13 read on an ethanol free perfumed composition, claim 14 reads on a method for the preparation of the ethanol free perfumed composition of claim 1, claim 15 reads on a method for the preparation of a fine perfume composition using said composition, claim 16 reads on a fine perfume composition containing said composition of claim 1, and claim 17 reads on a method of improving solubility of a perfume in water.

Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:


Summary of claim 1:
An ethanol-free perfumed composition consisting essentially of water, a perfume,  an ester comprising an ethoxylated glyceride derived from carboxylic acids having 6 to 22 carbon atoms moiety, and optionally one or more ingredients selected from the group consisting of an alkane-1,2-diol having 3 to 10 carbon atoms, colorants, pigments, conservatives and bactericides.

Summary of claim 17:
A method of improving solubility of a perfume in water and/or conferring transparency to a perfume composition consisting essentially of water and a perfume, comprising adding an ester comprising an ethoxylated glyceride derived from carboxylic acids having 6 to 22 carbon atoms moiety to a composition consisting essentially of water and a perfume.

CB teaches a composition that contains water and an ethoxylated glycerol ester (abstract), a perfume (0090), and does not contain ethanol (0098 example 1).  CB teaches the ethoxylated glycerol ester (0043) to include levenol (Glycereth-17 Cocoate) (0053) as applicants have cited in the specification as being preferred.  However, CB does not teach or fairly suggest the claimed ethanol-free perfumed composition wherein the composition consists essentially of the claimed compound as CB requires the presence of at least one alkyl ether carboxylate and at least one oily substance of the active material and the absence of the above compounds would render the composition unsatisfactory for the intended use in the art.

Denzer teaches an aqueous composition (abstract) that contains an ethoxylated glyceride derived from carboxylic acids having 6 to 22 carbon atoms (0022), a perfume (0060) and water (because an aqueous composition) (abstract).  Denzer teaches the composition to be free from ethanol (0072-0158 all examples).  However, Denzer does not teach or fairly suggest the claimed ethanol-free perfumed composition wherein the composition consists essentially of the claimed compounds as Denzer requires the addition of other components such as surfactants, silicone oil, and a solubilizing agent.  Applicants have shown that the addition of surfactants results in the composition being foamy, sticky or even irritating to skin.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.